DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 5-8 are allowed.
The closest prior art includes Borgers  et al. (US20090320576 herein after “Borgers”). Borgers uses an elongated body part 142 as the stress absorbing member of the pressure transmission mechanism. The elongated part 142 is positioned between the sensing structure 104a and the sealing surface part 134 wherein the elongated part is welded to the sensing structure and the sealing surface part 134.
	While flexible members are known to be positioned between two rigid elements to absorb deformation by compression or bending, there is no reasonable teaching, suggestion, or motivation to dispose a high rigidity element between the elongated part 142 and the elements it is welded to.
	Additionally, the embodiment of Fig. 1-6 positions the strain gauges 206 on a flat section 302 of the sensing structure 104. Therefore, the gauges 206 are positioned on a neutral bending line and thus the effects of mounting stresses or movement not due to pressure will be minimized. There would be no motivation to provide a high rigidity part to the pressure transmission mechanism of Figs. 1- 6.
	Therefore, claims 1 and 5-8 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        12/15/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861